DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/21/2022 was filed after the mailing date of the application on 01/25/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 11, 16 and 21 of U.S. Patent No. 11294179. Although the claims at issue are not identical, they are not patentably distinct from each other because the systems of this application contains similar structures adequate to perform the functions recited in the patent application. The claims are as follows with the differences highlighted:
17584137
11294179
With reference to claim 1: A method for coordinating a femtoimager mounted on a user's eye with an external camera, the method comprising: capturing, by the femtoimager mounted on the user's eye, a first image of an external environment; capturing, by the external camera, a second image of the external environment, wherein the first and second images capture overlapping views of the external environment; comparing the first image captured by the femtoimager and the second image captured by the external camera; and estimating the femtoimager's view of the external environment relative to the external camera's view of the external environment, wherein estimating the femtoimager's view is based on the comparison of the first and second images.
With reference to claim 1: A system comprising: a contact lens mounted on a user's eye and containing a femtoimager, the femtoimager configured to capture a first image of an external environment; an external camera configured to capture a second image of the external environment, wherein the first and second images capture overlapping views of the external environment, and the second image captured by the external camera has a higher resolution than the first image captured by the femtoimager; and a processing module configured to receive the first image captured by the femtoimager and the second image captured by the external camera.
With reference to claim 1: The system of claim 1, wherein the processing module is further configured to estimate the femtoimager's view of the external environment relative to the external camera's view of the external environment by comparing the first and second images.

Claim 1 of this application is being anticipated by claim 1 and 2 of patent 11294179 with similar variation in the non-highlighted limitation above.
17584137
11294179
With reference to claim 2
With reference to claims 1 and 8
With reference to claim 3
With reference to claim 11
With reference to claim 4
With reference to claim 16
With reference to claim 22
With reference to claim 21

Claims 2-4 and 22 of this application is being anticipated by and comparable to claims 1, 8, 11, 16 and 21 of patent 11294179.
Allowable Subject Matter
Claims 5-21 and 23 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEDAYO B ILUYOMADE whose telephone number is (571)270-7118. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IFEDAYO B ILUYOMADE/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        10/07/2022